
	
		I
		112th CONGRESS
		1st Session
		H. R. 3647
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2011
			Ms. Sutton (for
			 herself, Mr. Lipinski,
			 Mr. Hastings of Florida,
			 Ms. Kaptur,
			 Mr. Ryan of Ohio,
			 Mr. Holden,
			 Mr. Murphy of Connecticut,
			 Mr. Yarmuth,
			 Mr. Andrews,
			 Mr. Critz, and
			 Mr. Gene Green of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To improve transparency and accountability in the waiver
		  process of the Buy America requirement for certain transportation
		  provisions.
	
	
		1.Short titleThis Act may be cited as the
			 Keep Americans Working Building Our
			 Transportation Infrastructure Act.
		2.Highways
			(a)Waiver
			 requirementSection 313 of
			 title 23, United States Code, is amended by adding at the end the
			 following:
				
					(g)Waiver
				requirements
						(1)Notice of waiver
				requestThe Secretary shall publish on the Internet any request
				for a waiver and provide an opportunity for public comment on the intent to
				issue a waiver for a period of not less than 15 days. The Secretary shall
				consider all comments received during the comment period in evaluating the
				waiver request.
						(2)Requirements for
				waiver findingIf the Secretary makes a finding under subsection
				(b) with respect to a project, the Secretary—
							(A)shall publish in
				the Federal Register, before the date on which such finding takes effect, a
				detailed written justification as to the reasons that such finding is
				needed;
							(B)shall provide
				notice of such finding and an opportunity for public comment on such finding
				for a reasonable time period, but not less than 15 days;
							(C)shall review all
				comments received during the comment period after notice of the finding;
				and
							(D)may terminate or
				modify a finding based on comments received after the effective date of the
				finding.
							(3)Limitation on
				statutory constructionNothing in paragraph (2) shall be
				construed to require the effective date of a finding referred to in such
				paragraph to be delayed until after the close of the public comment period
				referred to in paragraph (2)(B).
						(h)Annual
				reportsNot later than February 1 of each year beginning after
				the date of enactment of the Keep Americans
				Working Building Our Transportation Infrastructure Act, the
				Secretary shall submit to the Committee on Transportation and Infrastructure of
				the House of Representatives and the Committee on Environment and Public Works
				of the Senate a report on the projects for which the Secretary made findings
				under subsection (b) during the preceding calendar year and the justifications
				for such
				findings.
					.
			(b)Repeals
				(1)Waiver
			 notification and annual reportsSection 117 of the SAFETEA-LU Technical
			 Corrections Act of 2008 is repealed.
				(2)Public comments
			 to waive certain requirementsSection 123 of title I of division
			 A of the Consolidated Appropriations Act, 2010 is repealed.
				3.TransitSection 5323(j)(3) of title 49, United
			 States Code, is amended to read as follows:
			
				(3)Waiver requirements
					(A)Notice of waiver
				requestThe Secretary shall publish on the Internet any request
				for a waiver and provide an opportunity for public comment on the intent to
				issue a waiver for a period of not less than 15 days. The Secretary shall
				consider all comments received during the comment period in evaluating the
				waiver request.
					(B)Requirements for waiver
				findingIf the Secretary makes a finding under paragraph (2) with
				respect to a project, the Secretary—
						(i)shall publish in the Federal
				Register, before the date on which such finding takes effect, a detailed
				written justification as to the reasons that such finding is needed;
						(ii)shall provide notice of such
				finding and an opportunity for public comment on such finding for a reasonable
				time period, but not less than 15 days;
						(iii)shall review all comments
				received during the comment period after notice of the finding; and
						(iv)may terminate or modify a finding
				based on comments received after the effective date of the finding.
						(C)Limitation on statutory
				constructionNothing in subparagraph (B) shall be construed to
				require the effective date of a finding referred to in such subparagraph to be
				delayed until after the close of the public comment period referred to in
				subparagraph (B)(ii).
					(D)Annual reportsNot
				later than February 1 of each year beginning after the date of enactment of the
				Keep Americans Working Building Our
				Transportation Infrastructure Act, the Secretary shall submit to
				the Committee on Transportation and Infrastructure of the House of
				Representatives and the Committee on Environment and Public Works of the Senate
				a report on the projects for which the Secretary made findings under paragraph
				(2) during the preceding calendar year and the justifications for such
				findings.
					.
		4.AviationSection 50101 of title 49, United States
			 Code, is amended by adding at the end the following:
			
				(d)Waiver
				requirements
					(1)Notice of waiver
				requestThe Secretary shall publish on the Internet any request
				for a waiver and provide an opportunity for public comment on the intent to
				issue a waiver for a period of not less than 15 days. The Secretary shall
				consider all comments received during the comment period in evaluating the
				waiver request.
					(2)Requirements for
				waiver findingIf the Secretary makes a finding under subsection
				(b) with respect to a project, the Secretary—
						(A)shall publish in
				the Federal Register, before the date on which such finding takes effect, a
				detailed written justification as to the reasons that such finding is
				needed;
						(B)shall provide
				notice of such finding and an opportunity for public comment on such finding
				for a reasonable time period, but not less than 15 days;
						(C)shall review all
				comments received during the comment period after notice of the finding;
				and
						(D)may terminate or
				modify a finding based on comments received after the effective date of the
				finding.
						(3)Limitation on
				statutory constructionNothing in paragraph (2) shall be
				construed to require the effective date of a finding referred to in such
				paragraph to be delayed until after the close of the public comment period
				referred to in paragraph (2)(B).
					(e)Annual
				reportsNot later than February 1 of each year beginning after
				the date of enactment of the Keep Americans
				Working Building Our Transportation Infrastructure Act, the
				Secretary shall submit to the Committee on Transportation and Infrastructure of
				the House of Representatives and the Committee on Environment and Public Works
				of the Senate a report on the projects for which the Secretary made findings
				under subsection (b) during the preceding calendar year and the justifications
				for such
				findings.
				.
		5.Rail
			(a)Waiver
			 requirementsSection
			 24405(a)(4) of title 49, United States Code, is amended to read as
			 follows:
				
					(4)Waiver requirements
						(A)Notice of waiver
				requestThe Secretary shall publish on the Internet any request
				for a waiver and provide an opportunity for public comment on the intent to
				issue a waiver for a period of not less than 15 days. The Secretary shall
				consider all comments received during the comment period in evaluating the
				waiver request.
						(B)Requirements for waiver
				findingIf the Secretary makes a finding under paragraph (2) with
				respect to a project, the Secretary—
							(i)shall publish in the Federal
				Register, before the date on which such finding takes effect, a detailed
				written justification as to the reasons that such finding is needed;
							(ii)shall provide notice of such
				finding and an opportunity for public comment on such finding for a reasonable
				time period, but not less than 15 days;
							(iii)shall review all comments
				received during the comment period after notice of the finding; and
							(iv)may terminate or modify a finding
				based on comments received after the effective date of the finding.
							(C)Limitation on statutory
				constructionNothing in subparagraph (B) shall be construed to
				require the effective date of a finding referred to in such subparagraph to be
				delayed until after the close of the public comment period referred to in
				subparagraph
				(B)(ii).
						.
			(b)Annual
			 reportsSection 24405(a)(5) of title 49, United States Code, is
			 amended to read as follows:
				
					(5)Annual reportsNot later than February 1 of each year
				beginning after the date of enactment of the Keep Americans Working Building Our Transportation
				Infrastructure Act, the Secretary shall submit to the Committee
				on Transportation and Infrastructure of the House of Representatives and the
				Committee on Environment and Public Works of the Senate a report on the
				projects for which the Secretary made findings under paragraph (2) during the
				preceding calendar year and the justifications for such
				findings.
					.
			6.AmtrakSection 24305(f) of title 49, United States
			 Code, is amended by adding at the end the following:
			
				(5)Waiver requirements
					(A)Notice of waiver
				requestThe Secretary shall publish on the Internet any request
				for a waiver and provide an opportunity for public comment on the intent to
				issue a waiver for a period of not less than 15 days. The Secretary shall
				consider all comments received during the comment period in evaluating the
				waiver request.
					(B)Requirements for waiver
				findingIf the Secretary makes a finding under paragraph (4) with
				respect to a project, the Secretary—
						(i)shall publish in the Federal
				Register, before the date on which such finding takes effect, a detailed
				written justification as to the reasons that such finding is needed;
						(ii)shall provide notice of such
				finding and an opportunity for public comment on such finding for a reasonable
				time period, but not less than 15 days;
						(iii)shall review all comments
				received during the comment period after notice of the finding; and
						(iv)may terminate or modify a finding
				based on comments received after the effective date of the finding.
						(C)Limitation on statutory
				constructionNothing in subparagraph (B) shall be construed to
				require the effective date of a finding referred to in such subparagraph to be
				delayed until after the close of the public comment period referred to in
				subparagraph (B)(ii).
					(D)Annual reportsNot
				later than February 1 of each year beginning after the date of enactment of the
				Keep Americans Working Building Our
				Transportation Infrastructure Act, the Secretary shall submit to
				the Committee on Transportation and Infrastructure of the House of
				Representatives and the Committee on Environment and Public Works of the Senate
				a report on the projects for which the Secretary made findings under paragraph
				(4) during the preceding calendar year and the justifications for such
				findings.
					.
		
